DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 24 requires an electrically insulating layer arranged on the second surface of the metal carrier which reads on Species D (Fig. 9) in restriction requirements filed on 08/06/2020. Applicant selected Species A in the reply filed on 09/02/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 withdrawn from consideration as being directed to a non-elected species invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono [US 5,744,848 A] in view of West et al. [US 2012/0175774 A1], “West” and further in view of Otremba et al. [US 2013/0328213 A1], “Otremba” even further in view of Lee et al. [US 8,884,416 B2], “Lee.”

Regarding claim 1, Harazono discloses a packaged semiconductor device (Fig. 1), comprising: 
a semiconductor chip (4); and 
a semiconductor package (as shown in Fig. 1), comprising: 
a metal carrier (1), wherein the semiconductor chip is arranged on a main surface of the metal carrier (as shown), 
a metal cap (2and 3) arranged on the main surface of the metal carrier, wherein the metal carrier and the metal cap form a cavity, wherein the semiconductor chip is arranged within the cavity (as shown), 

an insulating material (11) arranged for electrically insulating the connection conductor from the metal carrier, (insulating material (11) is use to isolate the conductor from the metal carrier), and
a connecting material (Col. 6, lines 18 – 20 discloses solder) arranged on an end piece of the connection conductor electrically and mechanically connecting the connection conductor to an external printed circuit board, wherein at least a part of the connection conductor, which extends from the main surface of the metal carrier to the end piece of the connection conductor, is formed in integral fashion, and wherein the end piece of the connection conductor projects from the main surface of the semiconductor package (as shown, further Col. 6, lines 18 – 20 discloses solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry).  
Harazono disclose the connection conductor projects from the main surface of the semiconductor package (as shown in Fig. 1). Harazono does not disclose the connection conductor projects by less than 3mm from the main surface.
However, adjusting the length of the connection conductor in order to form proper electrical connection between the device and external circuitry is well known in the art.  Specifically, West discloses metal core (Fig. 2A, 220) penetrate the base (205) and having 
Therefore, absent a showing of criticality with respect to the height of the projection of the connection conductor (a result effective variable), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the height through routine experimentation in order to adjust the height of the connection conductor projection to be less than 3mm from the main surface as taught in West in the device of Harazono  because such an optimization of the warpage control feature would enable improved electrical connection between the semiconductor die and the external connections (¶[0007] of West).  Further, it has been held that discovering an optimum height is a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Harazono does not explicitly discloses the external circuitry is an external printed circuit board.
However, it is well-known in the semiconductor art that external circuitry can be printed circuit board.  Otremba discloses an electric device (Fig. 9, 300) with a semiconductor chip (16) is electrically connected to solder which is used to connect to a printed circuit board (36).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use a printed circuit board as taught in Otremba in the 
Harazono discloses using solder to connect solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry (Col. 6, lines 18 – 20) and insulating material (11) arranged for electrically insulating the connection conductor from the metal carrier.  Harazono does not explicitly discloses the insulating material is arranged to completely cover side surfaces of the end piece of the connection conductor, and wherein the connecting material is arranged to only contact an underside surface of the end piece of the connection conductor.
 However, having an insulation liner on a connection conductor and adding connecting material to form an electrical bond between two electrical contacts is known in the semiconductor art. 
Lee discloses a semiconductor apparatus which includes a connection conductor (Fig. 1, 164) extending through the substrate (110) and having an endpiece. An insulating material (163) arranged for electrically insulating the connection conductor (164) from the substrate and the insulating material is arranged to completely cover side surfaces of the end piece of the connection conductor. Further, a connecting material (140) is arranged to only contact an underside surface of the end piece of the connection conductor (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to extend the insulating material to cover the entire sidewalls of the connection conductor and have a connecting material positioned only on the bottom sure of the endpiece as taught in Lee in the device of Harazono as modified because 

Regarding claim 2, Harazono as modified discloses claim 1, Harazono further discloses the connecting material comprises a solderable material or a conductive adhesive (Col. 6, lines 18 – 20 discloses solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry).

Regarding claim 3, Harazono as modified discloses claim 1, Harazono further discloses the connection conductor has a constant width (as shown in Fig. 1).

Regarding claim 7, Harazono as modified discloses claim 1, Harazono further discloses the insulating material is a glass seal (Fig. 1, 11 and ¶[col. 6, lines 26-28) arranged between the connection conductor and the metal carrier.

Regarding claim 8, Harazono as modified discloses claim 1, Harazono further discloses the packaged semiconductor device is a surface mount component (as shown in Fig. 1).

Regarding claim 9, Harazono as modified discloses claim 1, Harazono further discloses the cavity is hermetically sealed (Col. 7, lines 17-22).

Regarding claim 11, Harazono as modified discloses claim 1, Harazono further discloses the metal cap has an optical window (the side portion of the cap (2) has an opening for optical fiber) and the semiconductor chip (Col. 4, lines 31- 35 teaches device (4) is a photosemiconductor device) is provided for an optical application.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono [US 5,744,848 A] in view of West et al.[US 2012/0175774 A1], “West” and Otremba et al. [US 2013/0328213 A1], “Otremba” and Lee et al. [US 8,884,416 B2], “Lee” as applied to claim 1, and further in view of Thorson [US 2011/0296900 A1].

Regarding claim 10, Harazono as modified discloses claim 1, Harazono discloses the device does not discloses the cavity contains a gas and the semiconductor package contains a photoacoustic sensor.
However, there are suitable alternative use for the packaging structure which contains a hermetically sealed metal can component package such as acoustic sensors (¶[0014]). Thorson disclose a photoacoustic gas sensor (Fig. 2B) which includes integrated device (25 and 27), a metal cap (21) arranged on the main surface of the carrier, wherein the carrier and the metal cap form a cavity. The package structure includes connection conductors (31) projecting from the carrier.  Further, gas from the ambient atmosphere to diffuse into and out of the measurement cell volume (22) in order to generate a photoacoustic signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the packaging structure as a photoacoustic gas .

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harazono [US 5,744,848 A] in view of Lee et al. [US 8,884,416 B2], “Lee.”


Regarding claim 21, Harazono discloses a semiconductor device (Fig. 1), comprising: 
a semiconductor chip (4); 
a metal carrier (1), wherein the semiconductor chip is arranged on a first surface of the metal carrier (as shown); 
a metal cap (2 and 3) arranged on the first surface of the metal carrier, wherein the metal carrier and the metal cap form a cavity, and 
wherein the semiconductor chip is arranged within the cavity (as shown); 
a connection conductor (10) extending through the metal carrier, wherein an end piece of the connection conductor projects from a second surface of the metal carrier (as shown, the connection conductor have tips that extend pass the metal carrier), and wherein the connection conductor is electrically connected to the semiconductor chip (wire (12) is used to connect the semiconductor chip (4) to the connection conductor (10)); 

a connecting material (Col. 6, lines 18 – 20 discloses solder) arranged on the end piece of the connection conductor (as shown, further Col. 6, lines 18 – 20 discloses solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry).  
Harazono discloses using solder to connect solder (connecting material) can be used to connect the connection conductor end (10) to external electrical circuitry (Col. 6, lines 18 – 20) and insulating material (11) arranged for electrically insulating the connection conductor from the metal carrier.  Harazono does not explicitly discloses the insulating material is arranged to completely cover side surfaces of the end piece of the connection conductor, and wherein the connecting material is arranged to only contact an underside surface of the end piece of the connection conductor.
 However, having an insulation liner on a connection conductor and adding connecting material to form an electrical bond between two electrical contacts is known in the semiconductor art.  Lee discloses a semiconductor apparatus which includes a connection conductor (Fig. 1, 164) extending through the substrate (110) and having an endpiece. An insulating material (163) arranged for electrically insulating the connection conductor (164) from the substrate and the insulating material is arranged to completely cover side surfaces of the end piece of the connection conductor. Further, a connecting material (140) is arranged to only contact an underside surface of the end piece of the connection conductor (see Fig. 1).


Regarding claim 23, Harazono as modified discloses claim 21, Harazono as modified by Lee discloses the insulating material is arranged to electrically insulate the metal carrier from the connecting material (Harazono as modified by Fig. 1 of Lee).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891